Citation Nr: 0021500	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  98-14 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to special monthly pension (SMP) based upon the 
need for the regular aid and attendance of another person, or 
upon housebound status.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel




INTRODUCTION

The veteran served on active duty from January 1970 to 
October 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The appeal was docketed at the Board in 1998.  


FINDINGS OF FACT

1.  The veteran's principal disabilities are lumbar 
degenerative disc disease, diabetes mellitus and chronic 
obstructive pulmonary disease.

2.  The veteran is able, without the assistance of another 
person, to feed, dress and bathe himself, as well as attend 
to the needs of nature and protect himself from the dangers 
incident to his daily environment.

3.  The veteran has no single disability ratable as 100 
percent disabling.

4.  The veteran's disabilities do not render him 
substantially confined to his dwelling or immediate premises.  


CONCLUSION OF LAW

The requirements for SMP based on the need for the regular 
aid and attendance of another person, or upon housebound 
status, have not been met.  38 U.S.C.A. §§ 1502, 1507, 1521 
(West 1991); 38 C.F.R. §§ 3.351, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

I.  Aid and Attendance

Under the statutory and regulatory criteria, with respect to 
payment of an increased rate of pension based on the need for 
the regular aid and attendance of another person, a person 
shall be considered to be in such need if such person is 
either in a nursing home, on account of mental or physical 
incapacity, or is helpless or blind, or so nearly helpless or 
blind as to need the regular aid and attendance of another 
person.  38 U.S.C.A. §§ 1502(b), 1521; 38 C.F.R. § 3.351.  
Factors considered in determining whether a need for aid and 
attendance exists include whether an ability exists to keep 
oneself clean, dress and feed oneself, attend to the needs of 
nature, and protect oneself from the hazards or dangers 
incident to the daily environment.  38 C.F.R. § 3.352(a). 

The veteran asserts, relative to his claim for SMP predicated 
on the need for the regular aid and attendance of another 
person that, owing to the collective disablement occasioned 
by his several nonservice-connected disabilities, he needs 
"help from other individuals to handle the everyday functions 
of life."  

The veteran was awarded pension in 1996.  His two most 
disabling nonservice-connected conditions are degenerative 
disc disease (60 percent disabling) and diabetes mellitus (20 
percent disabling).

When the veteran was examined by VA in October 1998, he 
indicated that he had last worked in 1992, at which time he 
experienced a job-related back injury.  He also indicated 
that he had been taking medication for diabetes since 1992.  
The veteran stated that he was able to feed, dress, bathe and 
shave himself, as well as go to the bathroom, without the 
assistance of another person. On physical examination, the 
veteran was able to remove items of clothing including his 
shirt and socks.  The examination diagnoses included diabetes 
mellitus.

In considering the veteran's claim for SMP based upon the 
need for the regular aid and attendance of another person, 
the Board acknowledges his above-quoted assertion, i.e., that 
he needs 'help from other individuals to handle the everyday 
functions of life', the same being reflected on the face of 
his August 1998 Substantive Appeal.  However, when he was 
examined by VA just two months later, in October 1998, the 
veteran related that he was able to feed, dress, bathe and 
shave himself, as well as go to the bathroom, without the 
assistance of another person.  Further, inasmuch as he was, 
on physical examination in October 1998, able to remove items 
of clothing including his shirt and socks, it would appear 
that each of the veteran's upper extremities is wholly free 
of any functional limitation.  In addition, the evidence 
neither reflects, nor does the veteran assert, that he is 
either blind or unable to protect himself from the dangers 
incident to the daily environment.  Given the foregoing, 
then, and inasmuch as the veteran is not limited by any of 
the disabling conditions (to include an inability to undress 
oneself) enumerated in 38 C.F.R. § 3.352(a), which 
consideration was cited by the United States Court of Appeals 
for Veterans Claims in Turco v. Brown, 9 Vet. App. 222, 224 
(1996) as a factor militating against entitlement to SMP 
based on a need for aid and attendance, the Board is of the 
opinion that the preponderance of the evidence is against an 
award of SMP based on the need for the regular aid and 
attendance of another person.  38 U.S.C.A. §§ 1502, 1521; 
38 C.F.R. §§ 3.351, 3.352.  

II.  Housebound Status

Under the applicable statutory and regulatory criteria, SMP 
is payable where the veteran, in addition to having a single 
permanent disability rated as 100 percent under the regular 
schedular evaluation, has either additional disability 
ratable at 60 percent or more which is separate and distinct 
from the disability rated as 100 percent disabling, or is 
substantially confined as a direct result of his disabilities 
to his dwelling and immediate premises and it is reasonably 
certain that the disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. §§ 1502, 1521; 
38 C.F.R. § 3.351(d).

The veteran contends that, owing to impairment associable 
with his several disabilities, he is essentially confined to 
his immediate premises.  He contends that he therefore 
qualifies for SMP based upon housebound status.  In 
considering the veteran's claim for such benefit on a purely 
statutory basis, the Board would observe that the 60 percent 
rating (under Diagnostic Code 5293) presently assigned for 
the veteran's nonservice-connected degenerative disc disease 
(his schedularly most disabling condition) is the maximum 
allowable schedular evaluation.  While a 100 percent rating 
might be conceivably assigned under Diagnostic Code 5286 if 
the veteran's spine was fixed in unfavorable ankylosis, there 
is no evidence of the same and in fact the veteran is shown 
to have exhibited lumbar motion when hospitalized under non-
VA auspices in February 1996.  In addition, while the 
veteran, based on a report pertaining to his hospitalization 
at a non-VA facility in July 1997, has apparently required 
insulin for his diabetes in the past, there is no indication 
that he requires the injection of the same more than once 
daily (or that he has been pertinently hospitalized with the 
requisite frequency), as would be required for the assignment 
of a 100 percent rating for his diabetes under Diagnostic 
Code 7913.  In light of the latter considerations, then, 
which negate any notion of sufficient disablement as to 
warrant a 100 rating for either the veteran's spinal disc 
disease or diabetes (his two most disabling conditions), 
entitlement to SMP based upon housebound status on a purely 
statutory basis is not in order.  There is also no indication 
that the veteran has any other disability which is 100 
percent disabling.

In the alternative, SMP predicated on housebound status might 
be awarded, in accordance with the pertinent above-cited 
provisions of 38 C.F.R. § 3.351(d), if the veteran is shown 
to be factually housebound, i.e., substantially confined as a 
direct result of his disabilities to his dwelling and 
immediate premises and it is reasonably certain that the 
disablement and resultant confinement will continue 
throughout his lifetime.  The veteran asserts that, owing to 
his overall physical disablement, he is unable to leave his 
immediate premises.  In this regard, however, a report 
pertaining to the veteran's hospitalization (which was 
apparently occasioned by substance abuse) at a VA facility in 
May 1998 reflects that he was able to ambulate "without 
difficulty".  In addition, the Board observes that in July 
1999 the veteran presented for an "unscheduled" visit for 
outpatient treatment at a VA facility.  While he at times has 
been noted to use a cane to ambulate and have chronic 
swelling of the left great toe, he is not shown in any 
treatment notes to be unable to walk.  These considerations, 
in the Board's view, serve to negate any inference that the 
veteran is factually housebound, i.e., substantially confined 
as a direct result of his disabilities to his dwelling and 
immediate premises pursuant to the pertinent aspect of 
38 C.F.R. § 3.351 set forth above.  Inasmuch, therefore, as 
the veteran does not qualify for the claimed SMP (i.e., that 
predicated on housebound status) on either a statutory or 
factual basis, entitlement to the same is denied.  
38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351(d).


ORDER

Special monthly pension based upon the need for the regular 
aid and attendance of another person, or upon housebound 
status, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

